Case 17-00533        Doc 33     Filed 01/03/19     Entered 01/03/19 12:39:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00533
         Armando D Velasquez
         Julie Velasquez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2017.

         2) The plan was confirmed on 03/03/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/05/2018.

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,734.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00533      Doc 33     Filed 01/03/19     Entered 01/03/19 12:39:23                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $16,096.27
        Less amount refunded to debtor                          $35.18

 NET RECEIPTS:                                                                                 $16,061.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,710.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $879.57
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,589.57

 Attorney fees paid and disclosed by debtor:              $1,290.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN AIRLINES CU         Unsecured       3,198.00       3,198.57         3,198.57        504.62        0.00
 AMERICAN GENERAL FINANCE     Unsecured      46,541.02            NA               NA            0.00       0.00
 BLOOMFIELD WEST II HOA       Secured            155.00        155.00           155.00        155.00        0.00
 ILLINOIS DEPT OF REVENUE     Priority              NA           8.65             8.65           8.65       0.00
 ILLINOIS DEPT OF REVENUE     Unsecured             NA         100.50           100.50          15.32       0.00
 INTERNAL REVENUE SERVICE     Priority        1,387.00           0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          597.00        766.79           766.79        116.89        0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          837.00      1,067.71         1,067.71        168.45        0.00
 LVNV FUNDING                 Unsecured       4,375.77       6,313.61         6,313.61        996.07        0.00
 LVNV FUNDING                 Unsecured          530.00        786.11           786.11        119.83        0.00
 LVNV FUNDING                 Unsecured          663.00      1,209.06         1,209.06        190.75        0.00
 LVNV FUNDING                 Unsecured          829.00        957.65           957.65        145.98        0.00
 MIDLAND FUNDING LLC          Unsecured       1,440.81            NA               NA            0.00       0.00
 ONEMAIN                      Unsecured      17,560.00     23,601.85        23,601.85       3,723.55        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,599.00       1,995.89         1,995.89        304.23        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          613.00      1,991.88         1,991.88        303.62        0.00
 SANTANDER CONSUMER USA       Unsecured       3,583.00           0.00             0.00           0.00       0.00
 SPRINT                       Unsecured          186.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVICE     Unsecured          293.00           NA               NA            0.00       0.00
 VILLAGE OF HARWOOD HEIGHTS   Unsecured          100.00           NA               NA            0.00       0.00
 VILLAGE OF LISLE             Unsecured          100.00           NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU      Unsecured       1,764.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured       5,675.00            NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP LLC    Unsecured          200.00           NA               NA            0.00       0.00
 MOSSER CONSTRUCTION          Unsecured            1.00           NA               NA            0.00       0.00
 NAPERVILLE RADIOLOGY         Unsecured           79.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-00533       Doc 33        Filed 01/03/19    Entered 01/03/19 12:39:23                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
 PORTFOLIO RECOVERY               Unsecured         295.00             NA           NA             0.00        0.00
 HEMATOLOGY ONCOLOGY              Unsecured          81.00             NA           NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured         639.00             NA           NA             0.00        0.00
 LAPORTE COUNTY SUPERIOR COUR     Unsecured         195.00             NA           NA             0.00        0.00
 LTD FINANCIAL SERVICES           Unsecured          54.00             NA           NA             0.00        0.00
 CITIBANK                         Unsecured      1,453.00              NA           NA             0.00        0.00
 CONCORDIA FIN COMP               Unsecured     27,390.00              NA           NA             0.00        0.00
 CREDIT COLLECTION SERVICES       Unsecured         365.00             NA           NA             0.00        0.00
 DEPT STORES NATL BANK            Unsecured         528.00             NA           NA             0.00        0.00
 EDWARD HOSPITAL                  Unsecured         200.00             NA           NA             0.00        0.00
 ACADEMIC ENDOCRINE               Unsecured         260.00             NA           NA             0.00        0.00
 ADVANTAGE ASSETS INC             Unsecured      1,699.00              NA           NA             0.00        0.00
 ASSET ACCEPTANCE                 Unsecured     21,946.00              NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING       Secured       30,778.00         5,718.56     5,718.56       5,718.56         0.00
 SELECT PORTFOLIO SERVICING       Secured             0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                  $0.00
       Mortgage Arrearage                                    $5,718.56          $5,718.56                  $0.00
       Debt Secured by Vehicle                                   $0.00              $0.00                  $0.00
       All Other Secured                                       $155.00            $155.00                  $0.00
 TOTAL SECURED:                                              $5,873.56          $5,873.56                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $8.65                 $8.65               $0.00
 TOTAL PRIORITY:                                                 $8.65                 $8.65               $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,989.62             $6,589.31                  $0.00


 Disbursements:

        Expenses of Administration                               $3,589.57
        Disbursements to Creditors                              $12,471.52

 TOTAL DISBURSEMENTS :                                                                           $16,061.09




UST Form 101-13-FR-S (9/1/2009)
Case 17-00533        Doc 33      Filed 01/03/19     Entered 01/03/19 12:39:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/02/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
